38 F.3d 1222NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
ADVANCED MANAGEMENT, INC., Appellant,v.Lloyd BENTSEN, Secretary of the Treasury, Appellee.
No. 94-1226.
United States Court of Appeals, Federal Circuit.
June 3, 1994.
ORDER

1
Upon consideration of Advanced Management, Inc.'s (AMI) unopposed motion to voluntarily dismiss its appeal,

IT IS ORDERED THAT:

2
(1) AMI's motion is granted.


3
(2) All other pending motions are moot.


4
(3) Each side shall bear its own costs.